IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-12-00352-CR

ANDRES FRANCISCO MENDIETA,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee


                            From the 19th District Court
                             McLennan County, Texas
                            Trial Court No. 2012-197-C1


                                       ORDER


       Appellant’s pro se response to his counsel’s Anders brief was filed on May 15,

2013 and was not taken into consideration in the Court’s opinion.            See Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Thus, the Court’s opinion

and judgment issued on May 16, 2013 are withdrawn. The Court’s order granting

counsel’s motion to withdraw is also withdrawn. The State has 30 days from the date of

this order to file its response, if any, to the Anders brief and appellant’s response. If no
response from the State is to be filed, the State must notify the Court as soon as

practicable.



                                     PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Opinion, order, and judgment withdrawn
Order issued and filed May 23, 2013




Mendieta v. State                                                           Page 2